Citation Nr: 1613442	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to July 1951.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.

In October 2014, the Board remanded these matters, as well as a claim for service connection for a left ankle disability, for additional development.  On remand, in a December 2014 rating decision, the RO granted service connection for the left ankle disability; therefore, that issue is no longer before the Board.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims for service connection for low back and left knee disabilities in October 2014 for additional development, to include obtaining updated VA treatment records and scheduling VA examinations to determine the etiology of the disabilities.  The AOJ has associated the VA treatment records with the electronic claims file.  Further, the Veteran appeared for a VA examination in November 2014.  The November 2014 VA examiner opined that it was less likely than not that left knee and low back disabilities were incurred in or caused by service.  As rationale, the examiner indicated that there was no medical record of low back or left knee problems from 1951 to the 1970's, and noted intervening job activities.  Unfortunately, the Board must find the opinions addressing these disabilities inadequate for adjudication purposes.  According to the Veteran's January 2015 statement, the VA examiner based the opinions on inaccurate information.  Specifically, the examiner based the opinions, in part, on the Veteran's employment, which involved repetitive twisting, kneeling, squatting and flexion at waist level.  In the January 2015 statement, the Veteran indicated that he served as service manager dealing with paperwork and hiring and training new technicians at a car dealership.  He did not participate in the actual repair of vehicles, thus, his job duties did not include bending, kneeling, lifting or twisting.  Further, the Board observes that the examiner did not consider the Veteran's lay statements or the buddy statements alleging injury during and symptoms since service.  The Board, therefore, must return the examination report as being inadequate for adjudication purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).
 
The Board also observes that a March 2016 statement from the Veteran's representative indicates that all private treatment records may not be associated with the claims file.  Specifically, the representative indicated that records from St. Mary's have not been requested, but noted that this facility is operated by the Mayo Clinic and that records from the Mayo Clinic have been obtained.  In light of the remand required for a new VA examination and etiology opinion, and since the record is not clear whether the records from the Mayo Clinic include treatment records from St. Mary's, on remand appropriate action must be taken to ensure that all records from St. Mary's have been obtained and associated with the electronic claims file.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Determine whether the records from the Mayo Clinic include records of treatment at St. Mary's.  If unable to determine whether all records have been obtained from St. Mary's, ask the Veteran to complete the appropriate authorization form for VA to obtain records from this facility.  All attempts to obtain the records from this facility must be documented in the claims file.  If unable to obtain the records, inform the Veteran and invite him to submit copies of the records to VA for consideration.

2. Obtain updated VA treatment records, if any, and associate the records with the electronic claims file.

3. Schedule the Veteran for a VA examination to determine the etiology of his low back and left knee disabilities.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner must indicate review of the claims file in the examination report.

After reviewing the claims folder, and performing a physical examination of the Veteran, the examiner is asked to identify any diagnosable disabilities of the low back and left knee shown at any time proximate to and/or during the appeal period, even if currently resolved, and provide an opinion as to:

i) Whether it is at least as likely as not (50 percent or greater probability) that any low back disability originated in service or is otherwise related to any event therein, including the Veteran's report of a tank accident. 

ii) Whether it is at least as likely as not (50 percent or greater probability) that any left knee disability originated in service or is otherwise related to any event therein, including the Veteran's report of a tank accident. 

A complete rationale is required for the opinions expressed.  The examiner is advised that the Veteran is competent to report experiencing a tank accident in service.  The examiner is also advised that the Veteran has competently reported experiencing pain in his back and left knee since that accident.  The examiner must address the Veteran's contentions as well as acknowledge the buddy statements indicating observation of the Veteran's condition since service.

4. After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




